 Case: 2:19-cv-00042-ACL Doc. #: 17 Filed: 09/21/20 Page: 1 of 20 PageID #: 864




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                  NORTHERN DIVISION

BRENDA L. BROWN,                                )
                                                )
             Plaintiff,                         )
                                                )
       vs.                                      )     Case No. 2:19 CV 42 ACL
                                                )
ANDREW M. SAUL,                                  )
Commissioner of Social Security                 )
Administration,                                 )
                                                )
             Defendant.                         )

                                        MEMORANDUM

       Plaintiff Brenda L. Brown brings this action pursuant to 42 U.S.C. § 405(g), seeking

judicial review of the Social Security Administration Commissioner’s denial of her application

for Disabled Widow’s Benefits under Title II of the Social Security Act and Supplemental

Security Income (“SSI”) under Title XVI of the Act.

       An Administrative Law Judge (“ALJ”) found that, despite Brown’s severe impairments,

she was not disabled as she had the residual functional capacity (“RFC”) to perform work

existing in significant numbers in the national economy.

       This matter is pending before the undersigned United States Magistrate Judge, with

consent of the parties, pursuant to 28 U.S.C. § 636(c). A summary of the entire record is

presented in the parties’ briefs and is repeated here only to the extent necessary.

       For the following reasons, the decision of the Commissioner will be affirmed.

                                      I. Procedural History

       Brown filed her applications for benefits under Title II and Title XVI on August 16, 2017

                                                                                      Page 1 of 20
 Case: 2:19-cv-00042-ACL Doc. #: 17 Filed: 09/21/20 Page: 2 of 20 PageID #: 865




and August 15, 2016, respectively. (Tr. 218-19, 205-10.) She claimed she became unable to

work on May 1, 2015, due to worsening attention deficit disorder (“ADD”), obsessive

compulsive disorder (“OCD”), worsening anxiety, worsening depression, fatigue, and worsening

bipolar disorder. (Tr. 246.) Brown was 47 years of age at her alleged onset of disability date.

(Tr. 24.) Her applications were denied initially. (Tr. 116-22, 146-51.) Brown’s claims were

denied by an ALJ on August 29, 2018. (Tr. 15-26.) On April 30, 2019, the Appeals Council

denied Brown’s claim for review. (Tr. 1-3.) Thus, the decision of the ALJ stands as the final

decision of the Commissioner. See 20 C.F.R. §§ 404.981, 416.1481.

       In this action, Brown raises the following claims: (1) “the ALJ erred in failing to give

proper weight to treating psychiatrist, Dr. Spalding’s opinion;” and (2) “the ALJ erred in

assessing the RFC.” (Doc. 14 at pp. 6, 11.)


II. The ALJ’s Determination

       The ALJ first found that Brown is the unmarried widow of the deceased insured worker

and has attained the age of 50. (Tr. 17.) She stated that the prescribed period ends on June 30,

2023. Id. The ALJ next found that Brown has not engaged in substantial gainful activity since

her alleged onset date of May 1, 2015. Id. In addition, the ALJ concluded that Brown had the

following severe impairments: ADD, bipolar disorder, and generalized anxiety disorder. (Tr.

18.) The ALJ found that Brown did not have an impairment or combination of impairments that

met or medically equaled the severity of one of the listed impairments. Id.

       As to Brown’s RFC, the ALJ stated:

               After careful consideration of the entire record, I find that the
               claimant has the residual functional capacity to perform a full
               range of work at all exertional levels but with the following
               nonexertional limitations: the claimant can never climb ladders
                                                                                     Page 2 of 20
 Case: 2:19-cv-00042-ACL Doc. #: 17 Filed: 09/21/20 Page: 3 of 20 PageID #: 866




               ropes or scaffolds or be exposed to unprotected heights or
               hazardous work environments; she is able to remember and carry
               out simple, routine tasks and make simple work-related decisions;
               the claimant cannot perform production pace tasks that require
               strict hourly goals; she can have frequent contact with supervisors
               and occasional contact with coworkers and the general public; the
               claimant must avoid large crowds of people; and she will be off
               task for five percent of an eight-hour workday.

(Tr. 20.)

        The ALJ found that Brown was unable to perform any past relevant work, but was

capable of performing other jobs existing in significant numbers in the national economy, such

as dishwasher, linen room attendant, and laundry worker. (Tr. 24-25.) The ALJ therefore

concluded that Brown was not under a disability, as defined in the Social Security Act, from May

1, 2015, through the date of the decision. (Tr. 26.)

        The ALJ’s final decision reads as follows:

               Based on the application for disabled widow’s benefits filed on
               August 16, 2017, the claimant is not disabled under sections 202(e)
               and 223(d) of the Social Security Act.

               Based on the application for supplemental security income
               protectively filed on August 15, 2016, the claimant is not disabled
               under section 1614(a)(3)(A) of the Social Security Act.

Id.

                                     III. Applicable Law

III.A. Standard of Review

        The decision of the Commissioner must be affirmed if it is supported by substantial

evidence on the record as a whole. 42 U.S.C. § 405(g); Richardson v. Perales, 402 U.S. 389,

401 (1971); Estes v. Barnhart, 275 F.3d 722, 724 (8th Cir. 2002). Substantial evidence is less

than a preponderance of the evidence, but enough that a reasonable person would find it adequate

                                                                                     Page 3 of 20
 Case: 2:19-cv-00042-ACL Doc. #: 17 Filed: 09/21/20 Page: 4 of 20 PageID #: 867




to support the conclusion. Johnson v. Apfel, 240 F.3d 1145, 1147 (8th Cir. 2001). This

“substantial evidence test,” however, is “more than a mere search of the record for evidence

supporting the Commissioner’s findings.” Coleman v. Astrue, 498 F.3d 767, 770 (8th Cir.

2007) (internal quotation marks and citation omitted). “Substantial evidence on the record as a

whole . . . requires a more scrutinizing analysis.” Id. (internal quotation marks and citations

omitted).

       To determine whether the Commissioner’s decision is supported by substantial evidence

on the record as a whole, the Court must review the entire administrative record and consider:

       1.      The credibility findings made by the ALJ.

       2.      The plaintiff’s vocational factors.

       3.      The medical evidence from treating and consulting physicians.

       4.      The plaintiff’s subjective complaints relating to exertional and
               non-exertional activities and impairments.

       5.      Any corroboration by third parties of the plaintiff’s
               impairments.

       6.      The testimony of vocational experts when required which is
               based upon a proper hypothetical question which sets forth the
               claimant’s impairment.

Stewart v. Secretary of Health & Human Servs., 957 F.2d 581, 585-86 (8th Cir. 1992) (internal

citations omitted). The Court must also consider any evidence which fairly detracts from the

Commissioner’s decision. Coleman, 498 F.3d at 770; Warburton v. Apfel, 188 F.3d 1047, 1050

(8th Cir. 1999). However, even though two inconsistent conclusions may be drawn from the

evidence, the Commissioner's findings may still be supported by substantial evidence on the


                                                                                     Page 4 of 20
 Case: 2:19-cv-00042-ACL Doc. #: 17 Filed: 09/21/20 Page: 5 of 20 PageID #: 868




record as a whole. Pearsall v. Massanari, 274 F.3d 1211, 1217 (8th Cir. 2001) (citing Young v.

Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000)). “[I]f there is substantial evidence on the record as

a whole, we must affirm the administrative decision, even if the record could also have supported

an opposite decision.” Weikert v. Sullivan, 977 F.2d 1249, 1252 (8th Cir. 1992) (internal

quotation marks and citation omitted); see also Jones ex rel. Morris v. Barnhart, 315 F.3d 974,

977 (8th Cir. 2003).

III.B. Determination of Disability

       A disability is defined as the inability to engage in any substantial gainful activity by

reason of any medically determinable physical or mental impairment which can be expected to

result in death or that has lasted or can be expected to last for a continuous period of not less than

twelve months. 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A); 20 C.F.R. § 416.905. A claimant

has a disability when the claimant is “not only unable to do his previous work but cannot,

considering his age, education and work experience engage in any kind of substantial gainful

work which exists … in significant numbers in the region where such individual lives or in

several regions of the country.” 42 U.S.C. § 1382c(a)(3)(B).

       To determine whether a claimant has a disability within the meaning of the Social

Security Act, the Commissioner follows a five-step sequential evaluation process outlined in the

regulations. 20 C.F.R. § 416.920; see Kirby v. Astrue, 500 F.3d 705, 707 (8th Cir. 2007). First,

the Commissioner will consider a claimant’s work activity. If the claimant is engaged in

substantial gainful activity, then the claimant is not disabled. 20 C.F.R. § 416.920(a)(4)(i).

       Second, if the claimant is not engaged in substantial gainful activity, the Commissioner

looks to see “whether the claimant has a severe impairment that significantly limits the


                                                                                       Page 5 of 20
 Case: 2:19-cv-00042-ACL Doc. #: 17 Filed: 09/21/20 Page: 6 of 20 PageID #: 869




claimant’s physical or mental ability to perform basic work activities.” Dixon v. Barnhart, 343

F.3d 602, 605 (8th Cir. 2003). “An impairment is not severe if it amounts only to a slight

abnormality that would not significantly limit the claimant’s physical or mental ability to do

basic work activities.” Kirby, 500 F.3d at 707; see 20 C.F.R. §§ 416.920(c), 416.921(a).

       The ability to do basic work activities is defined as “the abilities and aptitudes necessary

to do most jobs.” 20 C.F.R. § 416.921(b). These abilities and aptitudes include (1) physical

functions such as walking, standing, sitting, lifting, pushing, pulling, reaching, or handling; (2)

capacities for seeing, hearing, and speaking; (3) understanding, reaching out, and remembering

simple instructions; (4) use of judgment; (5) responding appropriately to supervision, co-

workers, and usual work situations; and (6) dealing with changes in a routine work setting. Id. §

416.921(b)(1)-(6); see Bowen v. Yuckert, 482 U.S. 137, 141 (1987). “The sequential evaluation

process may be terminated at step two only when the claimant’s impairment or combination of

impairments would have no more than a minimal impact on his ability to work.” Page v.

Astrue, 484 F.3d 1040, 1043 (8th Cir. 2007) (internal quotation marks omitted).

       Third, if the claimant has a severe impairment, then the Commissioner will consider the

medical severity of the impairment. If the impairment meets or equals one of the presumptively

disabling impairments listed in the regulations, then the claimant is considered disabled,

regardless of age, education, and work experience. 20 C.F.R. §§ 416.920(a)(4)(iii), 416.920(d);

see Kelley v. Callahan, 133 F.3d 583, 588 (8th Cir. 1998).

       Fourth, if the claimant’s impairment is severe, but it does not meet or equal one of the

presumptively disabling impairments, then the Commissioner will assess the claimant’s RFC to

determine the claimant’s “ability to meet the physical, mental, sensory, and other requirements”

of the claimant’s past relevant work. 20 C.F.R. §§ 416.920(a)(4)(iv), 416.945(a)(4). “RFC is a



                                                                                       Page 6 of 20
 Case: 2:19-cv-00042-ACL Doc. #: 17 Filed: 09/21/20 Page: 7 of 20 PageID #: 870




medical question defined wholly in terms of the claimant’s physical ability to perform exertional

tasks or, in other words, what the claimant can still do despite his or his physical or mental

limitations.” Lewis v. Barnhart, 353 F.3d 642, 646 (8th Cir. 2003) (internal quotation marks

omitted); see 20 C.F.R. § 416.945(a)(1). The claimant is responsible for providing evidence the

Commissioner will use to make a finding as to the claimant’s RFC, but the Commissioner is

responsible for developing the claimant’s “complete medical history, including arranging for a

consultative examination(s) if necessary, and making every reasonable effort to help [the

claimant] get medical reports from [the claimant’s] own medical sources.” 20 C.F.R. §

416.945(a)(3). The Commissioner also will consider certain non-medical evidence and other

evidence listed in the regulations. See id. If a claimant retains the RFC to perform past

relevant work, then the claimant is not disabled. Id. § 416.920(a)(4)(iv).

       Fifth, if the claimant’s RFC as determined in Step Four will not allow the claimant to

perform past relevant work, then the burden shifts to the Commissioner to prove that there is

other work that the claimant can do, given the claimant’s RFC as determined at Step Four, and

his age, education, and work experience. See Bladow v. Apfel, 205 F.3d 356, 358-59 n. 5 (8th

Cir. 2000). The Commissioner must prove not only that the claimant’s RFC will allow the

claimant to make an adjustment to other work, but also that the other work exists in significant

numbers in the national economy. Eichelberger v. Barnhart, 390 F.3d 584, 591 (8th Cir. 2004);

20 C.F.R. § 416.920(a)(4)(v). If the claimant can make an adjustment to other work that exists

in significant numbers in the national economy, then the Commissioner will find the claimant is

not disabled. If the claimant cannot make an adjustment to other work, then the Commissioner

will find that the claimant is disabled. 20 C.F.R. § 416.920(a)(4)(v). At Step Five, even though

the burden of production shifts to the Commissioner, the burden of persuasion to prove disability



                                                                                      Page 7 of 20
 Case: 2:19-cv-00042-ACL Doc. #: 17 Filed: 09/21/20 Page: 8 of 20 PageID #: 871




remains on the claimant. Stormo v. Barnhart, 377 F.3d 801, 806 (8th Cir. 2004).

       The evaluation process for mental impairments is set forth in 20 C.F.R. §§ 404.1520a,

416.920a. The first step requires the Commissioner to “record the pertinent signs, symptoms,

findings, functional limitations, and effects of treatment” in the case record to assist in the

determination of whether a mental impairment exists. See 20 C.F.R. §§ 404.1520a(b)(1),

416.920a(b)(1). If it is determined that a mental impairment exists, the Commissioner must

indicate whether medical findings “especially relevant to the ability to work are present or

absent.” 20 C.F.R. §§ 404.1520a(b)(2), 416.920a(b)(2). The Commissioner must then rate the

degree of functional loss resulting from the impairments. See 20 C.F.R. §§ 404.1520a(b)(3),

416.920a(b)(3). Functional loss is rated on a scale that ranges from no limitation to a level of

severity which is incompatible with the ability to perform work-related activities. See id. Next,

the Commissioner must determine the severity of the impairment based on those ratings. See 20

C.F.R. §§ 404.1520a(c), 416.920a(c). If the impairment is severe, the Commissioner must

determine if it meets or equals a listed mental disorder. See 20 C.F.R. §§ 404.1520a(c)(2),

416.920a(c)(2). This is completed by comparing the presence of medical findings and the rating

of functional loss against the paragraph A and B criteria of the Listing of the appropriate mental

disorders. See id. If there is a severe impairment, but the impairment does not meet or equal

the listings, then the Commissioner must prepare an RFC assessment. See 20 C.F.R. §§

404.1520a(c)(3), 416.920a(c)(3).

                                          IV. Discussion

       Brown claims error in the ALJ’s weighing of the medical opinion evidence and

determining of Brown’s RFC. The undersigned will address these claims in turn.




                                                                                        Page 8 of 20
 Case: 2:19-cv-00042-ACL Doc. #: 17 Filed: 09/21/20 Page: 9 of 20 PageID #: 872




       1.      Opinion Evidence

       Brown first argues that the ALJ erred in failing to give proper weight to the opinions of

treating psychiatrist Joseph Spalding, D.O.

       Dr. Spalding completed a Medical Source Statement of Ability to do Work-Related

Activities (Mental) on February 22, 2017. (Tr. 452-54.) Dr. Spalding expressed the opinion

that Brown had marked limitations in her abilities to understand and remember complex

instructions, carry out complex instructions, make judgments on complex work-related decisions,

interact appropriately with the public, interact appropriately with supervisors and co-workers,

and respond appropriately to usual work situations and changes in a routine work setting; and

moderate limitations in her abilities to understand and remember simple instructions, carry out

simple instructions, and make judgments on simple work-related instructions. (Tr. 452.) He

further found that Brown would be absent from work more than four days per month, would be

off tasks due to her symptoms 25 percent or more of the workday, and would need to take

unscheduled breaks often during the workday. (Tr. 453.)

       “It is the ALJ’s function to resolve conflicts among the various treating and examining

physicians.” Tindell v. Barnhart, 444 F.3d 1002, 1005 (8th Cir. 2006) (quoting Vandenboom v.

Barnhart, 421 F.3d 745, 749-50 (8th Cir. 2005) (internal marks omitted)). The opinion of a

treating physician will be given “controlling weight” only if it is “well supported by medically

acceptable clinical and laboratory diagnostic techniques and is not inconsistent with the other

substantial evidence in [the] record.” Prosch v. Apfel, 201 F.3d 1010, 1012-13 (8th Cir. 2000).

The record, though, should be “evaluated as a whole.” Id. at 1013 (quoting Bentley v. Shalala,

52 F.3d 784, 785-86 (8th Cir. 1997)). The ALJ is not required to rely on one doctor’s opinion

entirely or choose between the opinions. Martise v. Astrue, 641 F.3d 909, 927 (8th Cir. 2011).



                                                                                     Page 9 of 20
Case: 2:19-cv-00042-ACL Doc. #: 17 Filed: 09/21/20 Page: 10 of 20 PageID #: 873




Additionally, when a physician’s records provide no elaboration and are “conclusory checkbox”

forms, the opinion can be of little evidentiary value. See Anderson v. Astrue, 696 F.3d 790, 794

(8th Cir. 2012). Regardless of the decision the ALJ must still provide “good reasons” for the

weight assigned the treating physician’s opinion. 20 C.F.R § 404.1527(d)(2).

       The ALJ must weigh each opinion by considering the following factors: the examining

and treatment relationship between the claimant and the medical source, the length of the

treatment relationship and the frequency of examination, the nature and extent of the treatment

relationship, whether the physician provides support for his findings, whether other evidence in

the record is consistent with the physician’s findings, and the physician’s area of specialty. 20

C.F.R. §§ 404.1527(c)(1)-(5), 416 .927(c)(1)-(5).

       The ALJ indicated that she was not assigning controlling weight to Dr. Spalding’s

opinions because they were not supported by the record. (Tr. 23.) The ALJ offered the

following additional explanation for this finding:

               For example, Dr. Spalding opines that the claimant’s ability to interact
       with the public, supervisors and co-workers is markedly impaired. However,
       there is no support for this in the record. While the claimant states that she gets
       anxious in crowds, she still shops in stores regularly, attends church and GED
       classes. The record contains no incidents involving the claimant failing to
       respond appropriately in these circumstances. Further, she submitted that she has
       had no difficulties with authority figures and has never lost a position due to
       inability to get along with others. Dr. Spalding also opines that the claimant
       would need to take unscheduled breaks during the workday due to crying spells
       and panic attacks. Again, the record does not support this assertion. While the
       claimant did have panic attacks that required intervention in 2016, the record does
       not reflect further attacks since that time. Further, the record is also devoid of
       any mention of persistent crying spells. Dr. Spalding does not provide any
       specific reasoning for his opinions, only referring to her diagnoses and general
       symptomology. It is also noteworthy that Dr. Spalding’s opinion is inconsistent
       with treatment notes that contain multiple references to the claimant ‘doing well’,
       feels well’, ‘overall doing very well’, and ‘overall, mood is great’. Based on this
       lack of consistency with the majority of the claimant’s treatment records and the
       lack of supportability in the longitudinal medical history, I have given Dr.
       Spalding’s opinion only partial weight.

                                                                                    Page 10 of 20
Case: 2:19-cv-00042-ACL Doc. #: 17 Filed: 09/21/20 Page: 11 of 20 PageID #: 874




(Tr. 23-24; citations omitted.)

         Brown contends that the ALJ has “cherry-picked the record” for alleged inconsistencies,

when the record demonstrates that her mood vacillates between good and bad days. (Doc. 14 at

p. 7.)

         The undersigned finds that the ALJ offered good reasons for assigning less than

controlling weight to Dr. Spalding’s opinions. Brown accurately notes that Dr. Spalding has

been her treating psychiatrist since October 3, 2016. Dr. Spalding had seen Brown on three

occasions when he provided his February 2017 opinions. At her initial visit on October 3, 2016,

Brown presented to “restart services,” and reported she had difficulty controlling her emotions.

(Tr. 584.) Brown’s husband had died two months prior, while living in a nursing home. Id.

She had been to the emergency room for anxiety recently, and reported a depressed mood. Id.

Brown had been diagnosed with ADD twenty years prior and was diagnosed with bipolar

disorder two years prior. (Tr. 585.) Upon examination, Brown was cooperative, her mood was

depressed, she had a full affect, her speech was clear, her thought process was logical, her

perception was normal, her thought content and cognition were normal, her intelligence was

average, and her insight and judgment were normal. (Tr. 586.) Dr. Spalding diagnosed Brown

with moderate major depression and ADD. Id. He prescribed psychotropic medications. Id.

In November 2016, Brown’s mood on exam was euthymic. (Tr. 589.) Dr. Spalding noted that

Brown was “doing well,” and continued her medications. (Tr. 590.) On February 13, 2017,

Brown reported she was “doing well.” (Tr. 592.) She was reapplying for disability and “also

studying for her GED.” Id. On examination, Brown was cooperative, her mood was euthymic,

her affect was constricted, her speech was clear, her thought process was logical, perception and




                                                                                    Page 11 of 20
Case: 2:19-cv-00042-ACL Doc. #: 17 Filed: 09/21/20 Page: 12 of 20 PageID #: 875




thought content were normal, and her insight and judgment were normal. (Tr. 593.) Dr.

Spalding found that Brown “continues to do well,” and continued her medications. (Tr. 594.)

       Dr. Spalding provided his opinions nine days after Brown’s February 2017 visit. Dr.

Spalding’s treatment notes do not support the presence of marked limitation in understanding

instructions or interacting socially, nor do they support a need for multiple unscheduled breaks or

frequent work absences. The ALJ, therefore, did not err in finding Dr. Spalding’s opinions were

not supported by his own treatment notes.

       Brown points out that Dr. Spalding had access to the records of Brown’s previous

treating psychiatrist, Dr. Jan Onik, and suggests that Dr. Spalding based his opinions on Dr.

Onik’s treatment notes as well. The record contains treatment notes from Dr. Onik for the

period of August 2015 through May 2017. In August 2015, Dr. Onik noted that Brown felt she

has “done very well,” she looked good, and she felt her affect was improved. (Tr. 443.) Brown

denied any problems and had no medication side effects. Id. On examination, Brown was

alert, cooperative, her thought content was normal, she was able to perform basic computations

and apply abstract reasoning, her mood was “happy” her affect was full and appropriate, and her

insight was appropriate. (Tr. 448.) Dr. Onik diagnosed Brown with ADD and continued her

medications. (Tr. 445.) In September 2015, Brown reported she was doing well. (Tr. 440.)

She was preparing for the GED, and felt she could not focus without her medication. Id. On

examination, Brown was alert and oriented, her attention span and ability to concentrate were

normal, she was able to articulate well with normal speech and language, her thought content

was normal, she was able to perform basic computations and apply abstract reasoning, and her

associations were intact. (Tr. 441-42.) Dr. Onik restarted medication for Brown’s ADD. (Tr.

442.) On October 19, 2015, Dr. Onik noted Brown had done “very well” on her medication.



                                                                                   Page 12 of 20
Case: 2:19-cv-00042-ACL Doc. #: 17 Filed: 09/21/20 Page: 13 of 20 PageID #: 876




(Tr. 437.) On examination, Brown’s affect was appropriate and stable, her thought content was

normal, her attention was impaired, her mood was “labile” and her associations were intact. (Tr.

438.) In December 2015, Brown was “doing very well,” and was pleasant and interactive. (Tr.

434.) She complained of fatigue. Id. In January 2016, Brown reported she had been doing

“very well,” was caring for her husband, was involved with her church, and was sleeping well.

(Tr. 431.) On April 19, 2016, Brown reported that she had been dealing with the stressors of her

husband’s renal failure and stroke, which caused him to be placed in a nursing home. (Tr. 429.)

On examination, Brown was stable, her mood was happy, her insight was appropriate, and her

attention span and ability to concentrate were normal. (Tr. 430.) Dr. Onik diagnosed her with

bipolar depression and situational mixed anxiety and depressive disorder. Id.

       In June 2016, Brown was dealing with the death of her husband as well as could be

expected. (Tr. 427.) She was living in a shelter, “as she has no disability, and was unable to

stay in her house.” Id. A representative attended the appointment with Brown, and was

helping her obtain disability benefits. Id. Brown indicated that she had stopped taking her

medications because she was experiencing edema. Id. On examination, she was anxious and

sad but stable, her insight was appropriate, she was well dressed and groomed, and she exhibited

attention deficit. (Tr. 428.) Dr. Onik started Brown on psychotropic medication. Id. He

stated that Brown was “handling her depression well, and is verbal, the shelter has group

meetings, and I feel this interaction helps her.” Id. In July 2016, Brown was concerned that

her medication was not strong enough, but Dr. Onik found that Brown had done “very well,” was

stable, and should “stay the course.” (Tr. 425.) Dr. Onik stated that Brown was well-groomed

and appropriate and alert, but was “a little apprehensive about living solo since the death of her

husband.” Id.



                                                                                    Page 13 of 20
Case: 2:19-cv-00042-ACL Doc. #: 17 Filed: 09/21/20 Page: 14 of 20 PageID #: 877




       In August 2016, Brown reported an increase in anxiety because she has been interacting

with more people, and believed the stress has interfered with her concentration. (Tr. 423.) She

requested additional medication. Id. Dr. Onik noted that Brown had flushed her medication

down the toilet and had been off of it approximately two weeks. Id. Dr. Onik prescribed

Vyvanse. 1 (Tr. 424.) The following month, Dr. Onik found Brown was “doing very well on

her present regimen,” was self-sufficient living alone, and was attending and interacting with the

community organization group. (Tr. 505.) Dr. Onik noted that Brown was non-compliant with

her medication dosing and self-adjusted her dosage and flushed medication down the toilet. Id.

In October 2016, Brown reported she had been off of her medication for over three weeks, and

had “done well.” (Tr. 503.) Brown indicated she was afraid she had bipolar disorder, but Dr.

Onik stated nothing in her behavior suggested she needed to reinstate her medication. Id.

       On November 15, 2016, Brown reported she had done very well and had weaned herself

from the Vyvanse, but was eating more to deal with her anxiety. (Tr. 501.) She complained that

she had gained thirty pounds and wanted to lose weight. Id. Dr. Onik advised Brown on the

importance of diet. Id. On December 13, 2016, Dr. Onik found Brown was “doing very well at

home without her medication,” and was taking a GED class. (Tr. 499.) Although Brown still

has “very slight episodes of anxiety, she is able to handle them well.” Id. In January 2017,

Brown presented with “marked frustration of her weight gain,” reporting difficulty maintaining

her diet due to hunger. (Tr. 496.) She exhibited slight depression and decreased affect, but was

alert and oriented. Id. The following month, Dr. Onik noted Brown presented with “marginal

improvement in her weight.” (Tr. 490.) Brown felt “well with no complaints.” Id.




1
 Vyvanse is a stimulant medication indicated for the treatment of ADD. See WebMD,
http://www.webmd.com/drugs (last visited August 4, 2020).
                                                                                   Page 14 of 20
Case: 2:19-cv-00042-ACL Doc. #: 17 Filed: 09/21/20 Page: 15 of 20 PageID #: 878




       Dr. Onik’s records are not supportive of Dr. Spalding’s opinions. As the ALJ pointed

out, Dr. Onik’s treatment notes are replete with references that Brown was “doing well,” despite

suffering from multiple mental impairments. Dr. Onik’s records do not support the presence of

marked limitations in any area.

       Brown points to evidence she alleges the ALJ ignored, such as the fact she sought

emergency room treatment for panic attacks in March 2016, was depressed in February 2016 and

June 2016, had increased anxiety in June 2016 and August 2016, and had attention deficits in

August 2016. The ALJ, however, did not ignore this evidence. Instead, the ALJ acknowledged

that, although Brown “did have panic attacks that required intervention in 2016, the record does

not reflect further attacks since that time.” (Tr. 24.) Earlier in her opinion, the ALJ stated that,

in 2016, Brown “experienced multiple setbacks due largely to situational events.” (Tr. 21.)

She stated that Brown went to the emergency room on multiple occasions in 2016 for symptoms

of depression and anxiety, but providers noted that these events “corresponded to times when her

husband’s health was deteriorating and when he passed away.” (Tr. 21, 642, 654, 665.) She

noted that, by the end of June 2016, Brown’s medications had been adjusted and her outlook was

improving, with her doctor noting she was handling her depression well. (Tr. 21.) Brown was

regularly found to be cooperative, oriented, with appropriate insight, logical thought process, and

good eye contact, and generally doing well on her medication regimen. Id.

       In sum, the ALJ provided sufficient reasons for assigning only partial weight to Dr.

Spalding’s opinions. Dr. Spalding’s opinions lack support in his own treatment notes and the

record as a whole. Although Dr. Spalding found Brown’s ability to interact with others was

markedly impaired, there is no documentation of these difficulties as she shops in stores

regularly, attends church, and attends GED classes. (Tr. 23-24, 332-37.) The record also lacks



                                                                                     Page 15 of 20
Case: 2:19-cv-00042-ACL Doc. #: 17 Filed: 09/21/20 Page: 16 of 20 PageID #: 879




support for Dr. Spalding’s finding that Brown requires unscheduled breaks during the workday

due to crying spells and panic attacks. The only evidence of panic attacks occurred in 2016,

when Brown was experiencing significant stress in her life related to her husband’s death. The

record does not document persistent crying spells. Dr. Spalding’s opinions that Brown suffers

from multiple marked limitations is inconsistent with the medical evidence that documents

Brown was doing well with treatment. Thus, the ALJ did not err in evaluating Dr. Spalding’s

opinions.

       2.      RFC

       Brown next argues that the ALJ’s RFC determination is not supported by substantial

evidence. Specifically, she contends that, other than Dr. Spalding’s opinions, there is no

medical evidence in the record from any treating or examining expert about Brown’s ability to

function in the workplace. Brown contends that the ALJ was therefore required to develop the

record. She argues that the ALJ’s failure to obtain additional medical evidence renders the RFC

without the support of substantial evidence.

       It is the ALJ’s responsibility to determine the claimant’s RFC based on all relevant

evidence, including medical records, observations of treating physicians and others, and the

claimant’s own description of her limitations. Pearsall, 274 F.3d at 1217. “It is the claimant’s

burden, and not the Social Security Commissioner’s burden, to prove the claimant’s RFC.”

Baldwin v. Barnhart, 349 F.3d 549, 556 (8th Cir. 2003). An RFC determination made by an

ALJ will be upheld if it is supported by substantial evidence in the record. See Cox v. Barnhart,

471 F.3d 902, 907 (8th Cir. 2006). “Because a claimant’s RFC is a medical question, an ALJ’s

assessment of it must be supported by some medical evidence of the claimant’s ability to

function in the workplace.” Hensley v. Colvin, 829 F.3d 926, 932 (8th Cir. 2016). There is no



                                                                                   Page 16 of 20
Case: 2:19-cv-00042-ACL Doc. #: 17 Filed: 09/21/20 Page: 17 of 20 PageID #: 880




requirement, however, that an RFC finding be supported by a specific medical opinion. See

Perks v. Astrue, 687 F.3d 1086, 1092-93 (8th Cir. 2012); see also Martise, 641 F.3d at 927 (An

ALJ “is not required to rely entirely on a particular physician’s opinion or choose between the

opinions [of] any of the claimant’s physicians.”). Furthermore, “[e]ven though the RFC

assessment draws from medical sources for support, it is ultimately an administrative

determination reserved to the Commissioner.” Cox, 495 F.3d at 619-20.

       The ALJ concluded that Brown had the following limitations due to her mental

impairments: is able to remember and carry out simple, routine tasks and make simple work-

related decisions; cannot perform production pace tasks that require strict hourly goals; can have

frequent contact with supervisors and occasional contact with coworkers and the general public;

must avoid large crowds of people; and she will be off task for five percent of an eight-hour

workday. (Tr. 20.)

       The ALJ explained that this RFC was based on the objective findings and treatment as

well as inconsistencies between Brown’s allegations and her daily activities. For example, the

ALJ noted Brown regularly provides care for her granddaughter and her cats, has no problems

attending to her personal care, prepares her own meals, performs household chores, goes out

regularly, walks and takes public transportation, regularly shops in stores, handles her own

financial matters, regularly attends church, and attends GED classes. (Tr. 22-23, 332-37.) The

ALJ stated that the mental abilities and social interactions required to perform some of these

activities are the same as those necessary for obtaining and maintaining employment. (Tr. 23.)

       The ALJ also discussed the opinion evidence of the state agency consultant. Id. Mark

Altomari, Ph.D, completed a Mental Residual Functional Capacity Assessment on June 27, 2017.

(Tr. 528-29.) He expressed the opinion that Brown was moderately limited in the following



                                                                                    Page 17 of 20
Case: 2:19-cv-00042-ACL Doc. #: 17 Filed: 09/21/20 Page: 18 of 20 PageID #: 881




abilities: understand and remember detailed instructions, carry out detailed instructions,

maintain attention and concentration for extended periods, perform activities within a schedule,

work in coordination with and proximity to others without being distracted by them, interact

appropriately with the general public, ask simple questions or request assistance, accept

instructions and respond appropriately to criticism from supervisors, get along with coworkers or

peers without distracting them or exhibiting behavioral extremes, respond appropriately to

changes in the work setting, and set realistic goals or make plans independently of others. Id.

Dr. Altomari found that Brown retained the ability to understand and remember simple

instructions, carry out simple work instructions, maintain adequate attendance and sustain an

ordinary routine without special supervision, interact adequately with peers and supervisors but

would do best in a setting with limited social contact, and can adapt to most usual changes

common to a competitive work setting. (Tr. 530.)

       The ALJ noted that Dr. Altomari’s opinions are supported by a detailed narrative that

explains that evidence upon which he relied. (Tr. 23.) Dr. Altomari provided a thorough

summary of the medical evidence. (Tr. 527.) In addition to the treatment notes already

discussed, Dr. Altomari cited notes from Comprehensive Health Systems dated September 12,

2016. (Tr. 527.) These records indicate Brown’s husband had passed away three months prior,

which left her with no source of income. (Tr. 465.) Brown reported that she had applied a

second time for disability benefits, and was “not seeking employment out of concern that it

would cause her to be denied for disability if she were working.” Id. She complained of

symptoms of depression, anxiety, and difficulty focusing, but “feels her symptoms are fairly well

managed.” Id. Brown was attending a group on a daily basis and felt groups had helped her

significantly in providing information and in helping her be more social with other people. Id.



                                                                                   Page 18 of 20
Case: 2:19-cv-00042-ACL Doc. #: 17 Filed: 09/21/20 Page: 19 of 20 PageID #: 882




This evidence supports the ALJ’s finding that Brown retained the ability to perform work

activity despite her mental impairments.

        The ALJ concluded that the treatment notes in the record do not support Brown’s

allegations of disabling mental limitations. (Tr. 24.) She continued that Brown’s allegations

were further weakened by evidence of her daily activities. Id. As a result, the ALJ found that

Brown has “severe impairments resulting in significant work-related limitations, but only to the

extent described in the residual functional capacity determination.” Id.

          The ALJ’s RFC determination is supported by substantial evidence in the record as a

whole. In her discretion, the ALJ made an RFC finding that did not precisely reflect any of the

medical opinions of record. See Martise, 641 F.3d at 927 (ALJ is not required to rely entirely

on one particular physician’s opinion or choose between opinions). The ALJ did not err in

assigning weight to Dr. Altomari’s opinions. See Mabry v. Colvin, 815 F.3d 386, 391 (8th Cir.

2016) (proper for ALJ to rely on state agency physicians’ opinions, in part, in formulating RFC).

The ALJ did not rely solely on Dr. Altomari’s opinion but, instead, considered the treatment

notes of Drs. Spalding and Onik, as well as Brown’s testimony and statements regarding her

daily activities.

        Brown also suggests that the ALJ failed to properly develop the record in that she did not

obtain additional medical evidence regarding Brown’s mental limitations. An ALJ has a duty to

fully and fairly develop the record, and failure to do so is reversible error when the record “does

not contain enough evidence to determine the impact of a claimant’s impairment on h[er] ability

to work.” Byes v. Astrue, 687 F.3d 913, 915-16 (8th Cir. 2012). “However, the burden of

persuasion to prove disability and to demonstrate RFC remains on the claimant.” Eichelberger

v. Barnhart, 390 F.3d 584, 592 (8th Cir. 2004). “An ALJ’s duty to develop the record arises



                                                                                     Page 19 of 20
Case: 2:19-cv-00042-ACL Doc. #: 17 Filed: 09/21/20 Page: 20 of 20 PageID #: 883




only if a crucial issue was undeveloped.” Leininger v. Colvin, No. 4:12-CV-623 JCH/TIA, 2013

WL 5276039, at *14 (E.D. Mo. Sept. 18, 2013).

       Here, the record as a whole contained sufficient evidence for the ALJ to make her

determination. In making this determination, the ALJ summarized the medical evidence of

record and found it was inconsistent with Brown’s allegations of disability. Treatment notes

reveal Brown experienced deficits in concentration, and symptoms of depression and anxiety, but

was doing well on her medication regimen. The ALJ nonetheless credited Brown’s allegations

in imposing significant limitations related to her documented difficulties with attention and

interacting with others. Brown has failed to demonstrate the presence of greater limitations than

those found by the ALJ.

       Accordingly, Judgment will be entered separately in favor of Defendant in accordance

with this Memorandum.


                                             /s/ Abbie Crites-Leoni
                                             ABBIE CRITES-LEONI
                                             UNITED STATES MAGISTRATE JUDGE

Dated this 21st day of September, 2020.




                                                                                    Page 20 of 20
